Citation Nr: 0720474	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of a 
rectal abscess.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran had active service from January 1954 to September 
1957.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in January 2004 which denied the claim for a 
compensable rating for the residuals of a rectal abscess. 

In October 2005, the veteran testified before a decision 
review officer at a hearing at the RO.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran currently does not suffer from any residuals 
of his rectal abscess other than a nontender scar.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for the residuals of 
his rectal abscess are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114 
Diagnostic Codes 7335 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in a May 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of any further evidence he 
has that pertains to the claim.  Other letters requesting 
information were provided in April 2003, August 2003, and 
October 2003.  A letter advising the veteran of the evidence 
needed to establish a disability rating and effective date 
was issued in May 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  The veteran originally 
completed an old authorization form for records from Dr. 
Lothe.  He was advised in April 2003 to complete the updated 
version of the form in accordance with HIPPA requirements.  
In May 2003 he provided a chronology of treatment for his 
service-connected condition which did not include treatment 
from Dr. Lothe.  The updated release form he completed 
likewise did not include Dr. Lothe.  In his hearing 
testimony, he indicated that he had not received treatment 
for the condition in the last two years.  Thus, there are no 
relevant records to be obtained from that physician.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, No. 06-
7001.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, service personnel records, VA examination reports, 
and hearing testimony.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran is currently rated as 0 percent disabled under 38 
C.F.R. § 4.114 Diagnostic Codes 7332.  Diagnostic Code 7335 
for anal fistulas notes such condition should be rated for 
impairment of sphincter control, as established under 
Diagnostic Code 7332.  38 C.F.R. § 4.114 (2006).  Under 
Diagnostic Code 7332, impairment of sphincter control of the 
rectum and anus which is healed or slight, without leakage, 
warrants a 0 percent evaluation.  A 10 percent rating is 
warranted for constant slight, or occasional moderate 
leakage.  A 30 percent rating is warranted for occasional 
involuntary bowel movements, necessitating wearing of pad.  A 
60 percent rating is warranted for extensive leakage and 
fairly frequent involuntary bowel movements.  A 100 percent 
rating is warranted for complete loss of sphincter control.  
Id.

The VA medical examination conducted during September 2003 
demonstrated that there was no evidence of a current abscess.  
Further, the doctor found good sphincter control and no 
suggestion of leakage from the physical examination.  He 
stated that there was no evidence of anemia, hemorrhoids, or 
bleeding.  The examiner diagnosed the veteran with a rectal 
abscess, resolved.

The VA examination conducted during June 2005 included review 
of the claims file.  The examiner noted the history of the 
veteran's treatment a peri-rectal abscess on the left 
buttock, which was drained successfully, and subsequently 
recurred two years later.  The veteran reported that he has 
been instructed over the years to take a hot sitz bath when 
there is swelling, which has resulted in spontaneous 
drainage.  Physical examination showed normal sphincter tone.  
Examination of the buttocks reveals no areas of inflammation 
or tenderness.  There was a nontender 3/8 inch scar which 
represents the prior incision and drainage area from the 
peri-rectal abscess.  

Upon consideration of the evidence, the Board finds that the 
evidence of record shows the veteran's perirectal abscess is 
not currently manifested by symptoms more nearly 
approximating the criteria for a 10 percent evaluation.  38 
C.F.R. 
§ 4.114, Diagnostic Codes 7332-7335.

The only current finding related to his service connected 
rectal abscess is a small, nontender scar.  The veteran, in 
his testimony to the decision review officer, states that he 
has control of his bowel and bladder.  He indicates that 
there has been some type of leakage in the past which was a 
mixture of blood and pus, which corresponds to his statement 
to the examiner regarding spontaneous drainage of the 
abscess.  The veteran does not indicate that he has a current 
problem with involuntary leakage of fecal matter and further 
indicates that there has not been a "flare up" within the 
last two years of a perirectal abscess.  Moreover, the 
medical evidence confirms normal sphincter tone.  Thus, the 
evidence does not support an increased evaluation.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

An increased rating for the residuals of a rectal abscess is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


